                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         FLATIRON WEST, INC.,
                                   4                                                       Case No. 21-cv-01636-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         SAUSALITO-MARIN CITY SANITARY
                                   7     DISTRICT,
                                   8                   Defendant.

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    REFERRED TO ADR      FOR PRIVATE MEDIATION TO
                                                                                              December 17, 2021
Northern District of California




                                        BE COMPLETED BY:
 United States District Court




                                  13
                                        LAST DAY TO JOIN PARTIES OR AMEND                     Only for good cause by Motions under
                                  14    PLEADINGS:                                            FRCP Rule 16(b)(4)
                                  15
                                        NON-EXPERT DISCOVERY CUTOFF:                          April 1, 2022
                                  16
                                        DISCLOSURE OF EXPERT REPORTS:
                                  17    ALL EXPERTS, RETAINED AND NON-RETAINED                Opening: April 29, 2022
                                        MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: May 20, 2022
                                  18
                                        WITH FRCP 26(A)(2)(B):
                                  19
                                        EXPERT DISCOVERY CUTOFF:                              June 17, 2022
                                  20
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                  21                                                          Filed by July 22, 2022
                                        BE HEARD BY:
                                  22    COMPLIANCE HEARING (SEE PAGE 2)                       Friday, October 7, 2022 at 9:01 a.m.
                                  23
                                        JOINT PRETRIAL CONFERENCE STATEMENT:                  October 14, 2022
                                  24
                                        PRETRIAL CONFERENCE:                                  Friday, October 28, 2022 at 9:00 a.m.
                                  25
                                        TRIAL DATE :                                          Monday, November 14, 2022 at 8:30 a.m.
                                  26                                                          Jury Trial
                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1   Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet

                                   2   and confer in advance of the Pretrial Conference. The compliance deadline on Friday, October 7,

                                   3   2022 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting

                                   4   Instructions and are in compliance therewith. The compliance deadline shall be held in the

                                   5   Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business

                                   6   days prior to the date of the compliance hearing, the parties shall file a one-page JOINT

                                   7   STATEMENT confirming they have complied with this requirement or explaining their failure to

                                   8   comply. If compliance is complete, the parties need not appear and the compliance hearing will be

                                   9   taken off calendar. Telephonic appearances will be allowed if the parties have submitted a joint

                                  10   statement in a timely fashion. Failure to do so may result in sanctions.

                                  11   As set forth above, the parties are REFERRED to private mediation. The parties shall provide the

                                  12   Court with the name of an agreed-upon mediator by July 16, 2021 by filing a JOINT Notice. A
Northern District of California
 United States District Court




                                  13   compliance deadline regarding shall be held on Friday, July 23, 2021 on the Court's 9:01a.m.

                                  14   calendar, in the Federal Courthouse, 1301 Clay Street, Oakland, California, in courtroom 1. By

                                  15   July 16, 2021, the parties shall file either the JOINT Notice or a one-page JOINT STATEMENT

                                  16   setting forth an explanation for their failure to comply. If compliance is complete, the parties need

                                  17   not appear and the compliance hearing will be taken off calendar. Telephonic appearances will be

                                  18   allowed if the parties have submitted a joint statement in a timely fashion.

                                  19          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                  20   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                  21   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                  22          IT IS SO ORDERED.

                                  23   Dated: July 12, 2021

                                  24                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  25                                                    United States District Judge
                                  26

                                  27

                                  28
                                                                                         2
